DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Claim Status
This office action is in response to the amendment and comments submitted 11/29/2021.
Claims 1 has been amended. Support for claim 1 is found in [p10 L10-15] and Fig. 3.  
Claims 14-16 have been added; support for claim 14 can be found in Fig. 2, support for the claim 15 is found in [p5 L15-24], and support for the claim 16 is found in [p18 L5-9]. 
Claims 1-16 are currently pending.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Woon et al. (KR 20170103232 A) machine translation, in view of Postler et al. (US20180248237A1, and in further view of Hyeon et al. (KR 101844852 B1) machine translation.
	As to claim 1, Woon discloses a battery module, comprising: a module case [Abstract Fig. 9] but does not explicitly disclose the case formed with a top plate, a bottom plate and side plate to form a hollow structure; 

    PNG
    media_image1.png
    486
    511
    media_image1.png
    Greyscale

	In the same field of endeavor Postler discloses a battery pack and further discloses the case formed with a top plate (80), a bottom plate (80) and side plate (frame 82) to form a hollow structure (see Fig. 1, [0032-0035])

    PNG
    media_image2.png
    426
    675
    media_image2.png
    Greyscale

(Postler Fig. 1 annotated)
	According to an advantageous embodiment of the invention, the housing is designed in a gas-tight manner. In the case of a battery pack that is used in a vehicle, this prevents released gas from entering the passenger compartment in the event of a degassing of a battery cell. [0013]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woon to incorporate the battery case of Postler to prevent gas leakage into the passenger compartment.
	Woon discloses a cell stack disposed inside the module case and including secondary battery cells stacked in one direction (Fig. 9 above, [L70-73]); 
	and a bus bar frame having a plurality of bus bars for electrically connecting the secondary battery cells (The pair of bus bar assemblies 200 may include a bus bar frame 210, a bus bar 280, and an interconnect (ICB) board 290, respectively [106-107]. Where bus bar 280 comprises two pieces or a plurality of bus bars as shown in figure 2 mounted on bus bar frame 210),

    PNG
    media_image3.png
    622
    686
    media_image3.png
    Greyscale

(Woon Fig. 2 annotated)

	and a sensing member for sensing voltage of the secondary battery cells (battery cells 100 may be assembled together with the pair of bus bar assemblies 200 for electrical connection and voltage sensing [L 184-185]), which are installed at predetermined locations thereof [L184-185], the bus bar frame being installed around the cell stack (The bus bar assembly 200 may cover the plurality of battery cells 100 in the protruding direction (X-axis direction) of the electrode leads 150 of the plurality of battery cells 100 [L97-101], Fig. 2), 

    PNG
    media_image4.png
    618
    1072
    media_image4.png
    Greyscale


and disposed to be inserted into the module case integrally with the cell stack (Fig. 9), 

	Woon discloses a battery module but is silent on the bus bar frame including a horizontal frame coupled to the horizontal frame by hinges. 
	Hyeon discloses a battery module and further teaches wherein the bus bar frame includes: a horizontal frame disposed between the upper plate of the module case (cover plate 80 of Postler once the battery module is installed in the battery case of Postler) and of the cell stack; and a pair of vertical frames coupled to both ends of the horizontal frame by hinges and disposed in a height direction at a front surface and a rear surface of the cell stack (upper plate 500 is disposed on one side of the battery cell unit 10. The bus bar frame 100 is hinged to the upper plate 500 and can rotate about the hinge axis within a predetermined angle range. To this end, a hinge pin portion 510 is formed near at least one of the corners of the upper plate 500 [0051], Fig. 1, where figure 1 illustrates front and rear position of hinge pins.)


    PNG
    media_image5.png
    457
    688
    media_image5.png
    Greyscale

(Hyeon Fig. 1 annotated)
	This hinge structure provides for no void space where the battery may be exposed to the outside environment preventing a short circuit phenomenon and improves battery workability [0053-0054].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woon to incorporate the teachings of Hyeon to incorporate the hinged structure to improve workability.

	As to claim 2, the rejection of claim 1 is incorporated, Woon discloses the
The plurality of lead slots 250 may be spaced apart from each other by a predetermined distance [126]) along the one direction so that electrode leads of the secondary battery cells pass through the slots, (The lead slot 250 is for passing the electrode leads 150 of the plurality of battery cells 100 and may be formed along the vertical direction (Z-axis direction) of the bus bar frame 210 [L117-121], Fig. 5) and assembling guides provided between the slots (Path guiders 260 [L 143-147] Fig. 6)

    PNG
    media_image6.png
    630
    1119
    media_image6.png
    Greyscale

(Woon Fig. 5 front view of bus bar frame Fig. 4 annotated)

    PNG
    media_image7.png
    251
    369
    media_image7.png
    Greyscale

(Woon Fig. 6 Cross-sectional View of portion AA’ of Fig. 5 annotated)

	and wherein the plurality of bus bars (Fig. 2 above) and the printed circuit board (interconnect (ICB) 290) are connected to the sensing member and selectively mounted to the assembling guides (The pair of bus bar assemblies 200 may include bus bar frame 210, bus bar 280 and interconnect (ICB) 290 [106-107] and the battery cells 100 may be assembled together with the pair of bus bar assemblies 200 for electrical connection and voltage sensing [184-184], Fig. 5 and where board mounting portion 240 [117] and bus bar mounting portion 230 [114] provide selectively mounted assembling guides).

	As to claim 3, the rejection of claim 2 is incorporated, Woon discloses the assembling guides include a plurality of first assembling guides to which the plurality of bus bars are respectively mounted (The bus bar mounting protrusion 230 is for mounting a bus bar 280 [114]) and a second assembling guide to which the printed circuit board is mounted, and the second assembling guide is provided to any one of the pair of vertical frames (The board mounting portion 240 may be provided on the front surface 212 of the bus bar frame 210 for mounting the interconnect (ICB) board 290 [117] and where both on mounted on vertical frames 210 figure 2).

	As to claim 4, the rejection of claim 3 is incorporated, Woon discloses the first assembling guide includes a body provided with a size corresponding to an area of the bus bar (The bus bar mounting protrusion 230 is for mounting a bus bar 280 to be described later and may be provided on one side of the bus bar frame 210, specifically, on a front surface 212 of the bus bar frame 210 [114-116]) and the second assembling guide includes a body provided with a size corresponding to an area of the printed circuit board (The board mounting portion 240 may be provided on the front surface 212 of the bus bar frame 210 for mounting the interconnect (ISB) board 290 [117-118]), and each body is curved in a direction opposite to the cell stack so that a cross-section of the body has an arc form (at least one of the second guider 266 and the first guider 262 may be inclined toward the lead slot 250 [158-159], Fig. 8).

    PNG
    media_image8.png
    575
    732
    media_image8.png
    Greyscale

(Woon Fig. 8 annotated)

	As to claim 5, Woon discloses each body is curved to be located away from one side of the cell stack by a distance greater than at least a terrace length of the secondary battery cells, so that a predetermined impact buffering space is provided between each body and one side of the cell stack. (The case terraces 135 and the electrode leads 150 of the mutually adjacent two battery cells 100 are connected by the first and second guiders 262 and 266 [ 196-197], Fig. 8)

    PNG
    media_image9.png
    534
    1024
    media_image9.png
    Greyscale

(Woon Fig. 8 annotated)
	
	As to claim 6, the rejection of claim 3 is incorporated, Woon discloses a rectangular bus bar (280, fig. 2) with a predetermined thickness suitable for welding electrode leads 150 to bus bar 280 [168-171]. 
	Where the mounting protrusions act as corner support members to secure the bus bars as opposed to a hook and corner pocket does not alter the conductivity of the bus bar but instead is a design choice. 
	It should be noted In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) 
(Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice 
(MPEP 2144.04 Vl(c).
 claim 7, the rejection of claim 4 is incorporated, Woon discloses each of the first assembling guides (bus bar mounting protrusion 230 [165], Fig. 5) further includes a rib configured to define an inner empty space surrounded by the body (lead slots 250 [165-168]), and one surface of one of the plurality of bus bars is supported in contact with the rib (front side 212 of the bus bar frame 210 [160-161 ]).

	As to claim 8, the rejection of claim 4 is incorporated, Woon discloses the printed circuit board is disposed at the second assembling guide so that electronic elements thereof are accommodated in an inner space surrounded by the body of the second assembling guide (The board mounting portion 240 may be provided on the front surface 212 of the bus bar frame 210 for mounting the interconnect (ICB) board 290. A predetermined accommodation space can be formed [117-119]).

	As to claim 9, the rejection of claim 4 is incorporated, Woon discloses the second assembling guide (board mounting portion 240) further includes at least one pillar provided at an inner surface of the body to protrude toward the printed circuit board,

    PNG
    media_image10.png
    878
    1146
    media_image10.png
    Greyscale

(Woon Fig. 4 annotated)

    PNG
    media_image11.png
    561
    584
    media_image11.png
    Greyscale

(Woon Fig. 5 annotated)
	and wherein the printed circuit board has holes in a number corresponding to the at least one pillar, and the at least one pillar is put into the holes of the printed circuit board so that the printed circuit board is fixed to the second assembling guide.

    PNG
    media_image12.png
    584
    749
    media_image12.png
    Greyscale

(Woon Fig. 7 annotated)

	As to claim 13, modified Woon discloses a battery pack, comprising at least one battery module according to claim 1 (a battery pack including the battery module [Abstract].

	As to claim 14, Postler discloses a battery module with vertical frames between cell stacks covered by a module cover  [0032-0035]. It should be noted; the Courts have held that making known elements separable is within the skill of a person of In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).


Claims 10-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Woon et al. (KR 20170103232 A) machine translation, in view of Postler et al. (US20180248237A1), in view of Hyeon et al. (KR 101844852 B1) machine translation and in further view of Choi et al. (US10981454 B2).

	As to claim 10, the rejection of claim 2 is incorporated, Woon discloses any one
of the pair of vertical frames is defined as a front frame to which the printed circuit board is mounted, and the other of the pair of vertical frames is defined as a rear frame (Fig. 2),

    PNG
    media_image13.png
    470
    703
    media_image13.png
    Greyscale


	wherein the sensing member includes: a first voltage sensor connected to each of the plurality of bus bars located at the front frame to sense voltage of the secondary battery cells; and a second voltage sensor connected to each of the plurality of bus bars located at the rear frame to sense voltage of the secondary battery cells, (The pair of bus bar assemblies 200 may include a bus bar frame 210, a bus bar 280, and an interconnect board 290, respectively [106-107] and the plurality of battery cells 100 may be assembled together with the pair of bus bar assemblies 200 for electrical connection and voltage sensing {L 184-185]). 
wherein the first voltage sensor and the second voltage sensing unit sensor are connected to the printed circuit board (ICB 290),
	Woon discloses a battery module but is silent on the pair of print circuit boards communicating through a transmission member. 
	Choi discloses a battery module and further teaches 
and the second voltage sensor is connected to the printed circuit board through a transmission member (The sensing bus bar 250 may electrically connect the first bus bar 220 and the second bus bar 240 and be integrally mounted to the first bus bar 220 and the second bus bar 240, respectively [C5L22-25]) 
selected from a plurality of wires, a flat flexible cable (FFC), and a flexible printed circuit board (FPCB) (The sensing bus bar 250 may be any one selected from a flexible circuit board, a flexible flat cable and a wire and be disposed at the upper side of the plurality of battery cells 100 [C5L26-28]). 
	This allows the first bus bar frame 210 and the second bus bar frame 230 to be mounted to the plurality of battery cells 100 more easily. [C5L48-50]. 
Woon to incorporate the teachings of Choi to improve manufacturability.

	As to claim 11, the rejection of claim 10 is incorporated, Woon discloses a
battery module but is silent on the horizontal frame and transmission member. 
	Choi discloses a battery module and further teaches the horizontal frame is disposed at an upper portion of the cell stack (fig. 6, [C7L20-26])

    PNG
    media_image14.png
    618
    916
    media_image14.png
    Greyscale

(Choi Fig. 2 annotated)
and the transmission member is attached to a lower surface of the horizontal frame (Fig. 6).

    PNG
    media_image15.png
    540
    919
    media_image15.png
    Greyscale

(Choi Fig. 6 annotated)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woon to incorporate the flexible transmission cable of Choi to improve manufacturability.

	As to claim 12, the rejection of claim 11 is incorporated, Woon discloses a battery module but is silent on the horizontal frame. 
	Choi discloses a battery and further teaches both side ends of the horizontal frame are placed on top ends of the pair of vertical frames, and a first portion of both of the side ends of the horizontal frame has a smaller thickness than a second portion of both of the side ends of the horizontal frame so that the first portion is not in contact with the top ends of the pair of vertical frames, thereby forming an opening through which the transmission member is pulled out (Fig.11)


    PNG
    media_image16.png
    516
    891
    media_image16.png
    Greyscale

(Choi Fig. 11 annotated)
	Assembling a battery module in this manner will greatly improve efficiency 
[C7L25-28]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woon to incorporate the horizontal frame Choi to improve manufacturing efficiency.

	As to claim 15, Woon discloses a battery module and comprising a printed circuit board (The pair of bus bar assemblies 200 may include a bus bar frame 210, a bus bar 280, and an ICB board 290, respectively [0048]) but is silent on the pair of print circuit boards communicating through a transmission member. 
	Choi discloses a battery module and further teaches a transmission member connecting the printed circuit board to the sensing member (The sensing bus bar 250 may electrically connect the first bus bar 220 and the second bus bar 240 and be integrally mounted to the first bus bar 220 and the second bus bar 240, respectively [C5L22-25]) and the transmission member being between the horizontal frame and the cell stack (the sensing bus bar 250 may be any one selected from a flexible circuit board, a flexible flat cable and a wire and be disposed at the upper side of the plurality of battery cells 100 [C5L26-28]).
	This allows the first bus bar frame 210 and the second bus bar frame 230 to be mounted to the plurality of battery cells 100 more easily. [C5L48-50]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woon to incorporate the connections of Choi to improve manufacturability.
	Where the ICB boards of Woon located on the bus bar frames would be connected by the sensing bus bar of Choi which are disposed at the upper side of the battery cells and below the cover 80 of Postler.

	As to claim 16, the rejection of claim 15 is incorporated, Woon discloses a battery module but is silent on the transmission member fits within a grove in the horizontal frame.
	Choi discloses a battery module and further teaches a transmission member fits within a groove in the horizontal frame (see Figs. 5 and 6).
	This allows the first bus bar frame 210 and the second bus bar frame 230 to be mounted to the plurality of battery cells 100 more easily. [C5L48-50]. 

Woon to incorporate the connections of Choi to improve manufacturability.


    PNG
    media_image17.png
    721
    756
    media_image17.png
    Greyscale

(Choi Figs. 5 and 6 annotated)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727